Citation Nr: 1454526	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The issue currently on appeal was previously before the Board in August 2013 and August 2014 at which point it was remanded for further development.  It has now been returned to the Board for additional appellate review.

The Board is obligated by law to ensure that the AMC/RO complies with its directives on remand; where the remand is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

It is apparent that the necessary development was not conducted on remand.  Thus, the Board is forced to remand the issues once again.  

The Board apologizes for the further delay in adjudication of this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2014 Board remand, the Board instructed the RO/AMC to resend the Veteran the August 2013 Board remand and the January 2014 SSOC to his corrected address.  

It had been unclear whether the Veteran had received all information sent from the VA because his apartment number had been listed incorrectly.

A review of the record shows that the RO/AMC did not resend the August 2013 Board remand and the January 2014 SSOC.  

Additionally, the Veteran's representative submitted a letter to the Board dated May 2013 and time-stamped as received in July 2014 updating the Board of the Veteran's current address.  

The RO/AMC did not send the August 2014 Board remand to the correct address.  It was returned to the Board in September 2014.

On remand the RO/AMC should update the Veteran's address to the address listed in the May 2013 letter from the Veteran's representative that is date-stamped July 2014 by the Board.  After updating the address, the RO/AMC should send the Veteran a copy of the August 2013 Board remand, January 2014 SSOC, August 2014 Board remand, November 2014 SSOC and this Board remand.

The August 2014 Board remand also instructed the RO/AMC to obtain an addendum medical opinion.  While the RO/AMC obtained an addendum opinion, the Board finds that it was incomplete.

The VA examiner was instructed to (1) identify all current disorders of the skin and (2) offer an opinion for each disorder as to whether or not it is at least as likely as not incurred or otherwise the result of the Veteran's military service.  

In providing an opinion, the examiner was to consider whether any current skin disorder is related to a January 1952 forearm burn or a left scapular scar noted at the September 1952 separation examination.

The October 2014 addendum opinion simply stated: "The Veteran reports having problems with eczema but there was none present on the exam to see.  Eczema is not caused by or a result of the scar on the scapula noted in 1952 nor the burn of the forearm from Jan 1952."

The addendum opinion did not identify all current disorders of the skin or provide any opinion as to whether or not any disorder is at least as likely as not incurred or otherwise the result of the Veteran's military service.  

Accordingly, the Board finds that another medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's address to the address listed in the May 2013 letter from the Veteran's representative that is date-stamped by the Board July 2014 before mailing a copy of this remand.

2.  Resend the Veteran the August 2013 Board remand, January 2014 SSOC, August 2014 Board remand and November 2014 SSOC.

3.  Forward the Veteran's claims file and obtain an addendum medical opinion from the December 2013 VA examiner, if possible.  If the December 2013 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.

(A)  The examiner should identify all current disorders of the skin.

(B)  For each currently diagnosed skin disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probably of 50 percent or more) that any current skin disorder was incurred or is otherwise the result of his military service.

In answering the foregoing, the VA examiner should consider whether the current skin disorder is related to the forearm burn noted in January 1952 or the left scapular scar noted at the September 1952 separation examination.

The examiner is advised that the Veteran is considered competent to report the symptoms that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.

A rationale must be provided for any opinion offered.

4.  After completing the above, and any other development that may be deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



